Case 1:18-cv-04741-MKB-ST Document 22-1 Filed 04/18/19 Page 1 of 31 PagelD #: 119

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK

(tne ee tet At tt gy He tS tt xX

LUXCLUB, INC.
Index No. 18 Civ. 04741-MKB-ST

Plaintiff,

VS.

DGL GROUP LTD., EZRA ZAAFARANI,
MARK NAKASH, SOLOMON KOHL,
VICTOR SARDAR, AND ELIE WAHBA

Defendants.

 

MEMORANDUM OF LAW IN SUPPORT OF MOTION TO DISMISS

 

HERRICK, FEINSTEIN LLP
One Gateway Center
Newark, NJ 07102
973.274.2000

Attorneys for Defendants DGL Group, LTD.,
Ezra Zaafarani, Mark Nakash, Victor Sardar,
and Elie Wahba

 
Case 1:18-cv-04741-MKB-ST Document 22-1 Filed 04/18/19 Page 2 of 31 PagelD #: 120

 

TABLE OF CONTENTS
Page
PRELIMINARY STATEMENT. .....ccccccessecsesenersernieesteentersesrrisersesnecteesseveensensecregassnreresingessesnees !
STATEMENT OF FACTS ....cccccscsercreeeenenerientrnerceriesieesnen iueeasueeueenseenseneeeteenesneeeenaeniens 2
ARGUMENT |. cccccccsscesscssesseecssccsesseceecssseeeeegeeeeceeeeeceeeseeseeerieeeneesnecrieeeenienessusenvesaenesasiiesseesnesaes 4
I, The Claims Should Be Dismissed For Failure To Plead Causation 0... cic 5
I. The RICO And Wire Fraud Causes Of Action (The Third and First Claims)
Should Be Dismissed ......ccccccccsccessecseseisresseeesseeeerseessneeesneentesereeseesneeesseseeueeseevsesennaeersteas 6
A. Plaintiff Fails To Plead A Cognizable RICO Enterprise 0.0... ccc ceeeeeeeeetenees 7
B. Plaintiff Fails To Plead Any Defendants’ Participation In The Rico
EMterprise ...cccccccssceccsenscsestersecneteesseseseeseceessessscscnesecserssssceesanssesasnessesenesneseens 9
C, Plaintiff Fails To Plead Racketeering Activity... cececeenenseereessseneeesrees 10
1. Plaintiff Fails To Plead Racketeering Activity Because It Fails
To Plead Mail And/Or Wire Fraud Let Alone Two Predicate
ACUS visssccesevscessessecesssetessetecsensensnessensensssssssescassenenssessessersteneseriseenesnnans 11
2. Plaintiff Fails To Plead Racketeering Activity Because It Fails
To Plead Continuity 0c. ccceccescseeesecnersscnscnnrenestestensnssteseessesiserccnsnes 13
D. Plaintiff Fails to Plead Proximate Cause 0.0.0... ceceseeenesteeenreseesnresesenteenes 15
E, Plaintiff Fails to Plead RICO Conspiracy .0.....cceceeccessceeteeeeeeeeeeenesensesteeenseenes 16
HI. The Court Should Decline To Exercise Jurisdiction Over Plaintiff's State Law
Claims (Second and Fourth-Ninth Claims)........ccccccsssssessesse esses sneer riesereeenses 17
IV. Plaintiff's Claim for Conspiracy (Second Claim) Fails To State A Claim... 18
V. Plaintiff's Claim for Unfair Competition (Ninth Claim) Fails To State A
Claim ..cecccccecesceseesscevssecceesersceesseessseenseeeeseeesneeeeenaeeeseaeesneeeeteeeeseesnneeesaerereeesreneessneaaeeses 18
VI.  Plaintiff?s Claim for Breach of New York General Business Law § 349 (Eight
Claim) Fails to State A Claim... iieeecenseeeenseeeteeneenssnerneesnesnegereseersreresesenieees 19
VII.‘ Plaintiff?’s Claim For Non-Infringement (Seventh Claim) Fails To State A
Cai ose cececcccccsssecesseesseseeeeseceeeeeeceseeeeeeseeeeeeeeneeeeneeeeaeseneeeeeFeeesesCeSsseeenAeEEAGE EAS eHEEEEEHAEER: 20
VII. Plaintiff's Warranty Claims (Fourth, Fifth, And Sixth Claims) Fail To State A
CLAM ce eeceesseceesseerecenseeeneesssenaceseeseesseceneeesieeeneeersesesaeenseeneserseeesasrisesesesnecsnenssesesessenasents 21
IX, To The Extent Plaintiff Seeks To Plead A Claim For Breach Of Contract,
Such Claim Is Directed Solely Against DGL And The Individual Defendants
Should Be Dismissed 0... .ccccccccesenecereceeeeseneeesreseneesenesneeeneeseneseseensesneeserersresneesenuasties 23
CONCLUSION vo cccccccccccccsecceneteensenseeseenestreneeeneeneeeeee cnt enne eee ste SnES EE SSE DES CEISDIS OOD SRE EDS CS HES EEE OSE D AEE EHEE 23

 
Case 1:18-cv-04741-MKB-ST Document 22-1 Filed 04/18/19 Page 3 of 31 PagelD #: 121

 

 

 

 

 

 

 

 

 

 

 

 

TABLE OF AUTHORITIES
Page(s)
Federal Cases

A. Burton White, M.D., PC v. Beer,

679 F. Supp. 207 (E.D.N.Y. 1988) vc cecescccceeseeseevssrscnesssssesssressssssssseneseesesressessesstaseecensentes 13
Ashcroft v. Iqbal,
Azrielli v, Cohen Law Offices,

21 F.3d $12 (2d Cir, 1994). iccccccscsterteetecniectrsiscneneetenesrsctestseterneesteeneseesireneeseererees 9
Bell Atl, Corp. v. Twombly,

550 U.S. 544 (2007) ..ccccccccerersenccsessscnseceeesesecssecsaeseseeeenscnsessestrecsrecsessetaesieestessesenateneeneeeeeneey 4,5
BWP Media USA Inc. v. Hollywood Fan Sites, LLC,

69 F. Supp. 3d 342 (S.D.NVY. 2014). eccccserrerenerrerenersereesessersssnenseseersenssseresssnenesseeessces 8
Carson Optical, Inc. v. Prym Consumer USA, Inc.,

11 F. Supp. 3d 317 CE.DINY. 2014) vc ccce eee sceneenesrenecseneserecnsessiensetersnscnseeeretsrsrenieees 18, 19
Chambers v. Time Warner, [nc.,

282 F.3d 147 (2d Cir. 2002)... ciccceceesescerseceneetesneenerseenecneseressenesenscnsseensensesseseneseereseeeeenen 3
Coca—Cola North America v. Crawley Juice, Inc.,

2011 WL 1882845 (E.D.N.Y. May 17, 2011) occ ccceecseetectscsseseretevteeeneeeneseseessesseeneeeeenee 18
Cofacredit, S.A. v. Windsor Plumbing,

187 F.3d 229 (2d Cir, 1999)... cccssecsssecssrsersecctteetsecenteseeesnsesieeseaeenestisesteeeneeeneeeterseneeenas 14,17
Crawford v. Franklin Credit Mgmt. Corp.,

758 F.3d 473 (2d Cir, 2014) ccccccccccccccsseecsseeeevseesensesensecscesensasecsissesesessasersesesetieesestesenteetiees 7
Cruz v. FXDirectDealer, LLC,

720 F.3d 115 (2d Cir, 2013)... cccccccccccccesessrecseecsenseesersessrsseeceesessnesnsenseenseneesieesnrestesneesneenees 7,8
De Sole v. Knoedler Gallery, LLC,

974 F. Supp. 2d 274 (S.D.N.Y. 2013)... esccseeteeneesesesseenerdenseseesecnesneeeresnsesnsestaernegan 9,10, 16
DeFalco v. Bernas,

244 F.3d 286 (2d Cir. 2001)... ccccceseecccssesteccnsesteeeesssectscseesreesesecnsesseseessecesessaeeneeenaeenees 6, 10, 14
Dura Pharms. v. Broudo,

544 U.S. 336 (2005)... ccccsccssesseessessesssesseesecssecssessevsresseessessessevsessessssssesteesaeeeeeeeessteneeeneseneenessees 5

ii
Case 1:18-cv-04741-MKB-ST Document 22-1 Filed 04/18/19 Page 4 of 31 PagelD #: 122

Empire Merchants, LLC v. Reliable Churchill LLP,
902 F.3d 132 (2d Cir. 2018)... ccccccccsecssectssecstesesseetsersestieensesteeecesseeenseenesenterestieeseesiegerseesseeeeens 15

Evercrete Corp., v. H-Cap Ltd.
429 F, Supp. 2d 612 (S.D.N.Y. 2006)... cccccccccccrecssnenseseietecsessesiscscnsierirrsececeesstesessteetieeys 11

 

ExxonMobil Inter-Am., Inc. v. Advanced Info, Engin. Serv., Inc.,
328 F. Supp. 2d 443 (S.D.N.Y. 2004)... ceecesseesseeeneeressssecseestesteceseesssesteseesseeenessersessasineeses 19

FD Prop. Holding Inc. v. U.S. Traffic Corp.,
206 F. Supp. 2d 362 (E.D.N.Y. 2002) occ iceseenerecseetesnecnieesieneseertseniesneeseessceseesernesissens 13

 

First Capital Asset Memt., Inc. v. Satinwood, Inc.,
385 F.3d 159 (2d Cir, 2004)... ceccescccscstcctecnecssenecssensctscnterneseseensensesesseesnaeenesraseneeaes 7,8, 17

Freund v. Lerner,
2010 WL 3156037 (S.D.N.Y. Aug. 10, 2010) oc cescscrecseeessernecnserteecraesreserssnsesneerseesssrenes 7

Greenberg v. Blake,
2010 WL 2400064 (E.D.N.Y. June 10, 2010) voce ceseseeeerseesesesneesiestterssrerseersessesnneents 7,10

H.J. Inc. V. Nw. Bell Tel. Co.,
A492 US, 229 (1989). ccsccesecsccessereenserseersecsesneensesiertestestesnesctsestesissetestresticesestiesneens 11, 13, 14

 

Henry v. City of New York
2007 WL 1062519 (E.D.N.Y, Mar. 30, 2007) .....cccccscccsesseteccnsccesecseenecseestessseenereneseaessreensenees 12

Holmes v. Sec. Investor Prot. Corp.
503 US, 258 (1992). ieccccccssessseseteeseeecseecnecsceeseessevenecnsetersneeseeegeteseneeeneesnsieseeerstersaeenageeeed 15

 

Horowitz v. Stryker Corp.,
613 F, Supp. 2d 271 (E.D.N.Y, 2009) voce ccssccstcnersesersesetesseresnecsssessssseeresssenessessenecsesssnenens 23

Innovation Ventures, LLC v. Ultimate One Distrib. Corp.,
2016 WL 1274011 (E.D.N.Y. Mar. 31, 2016)... ci eecessseesectsesesseecnecsrernnesenesenesieerneeneereesnees 21

Johnson Elec. N. Am. Inc. v. Mabuchi Motor Am. Corp..,
98 F, Supp. 2d 480 (S.D.N.Y. 2000)... ceescseescnereenersstetsesassecssersesseenerserseevnesnesrerseenasatenesares 20

 

Kalimantano GMBH v. Motion in Time, Inc.,
939 F, Supp. 2d 392 (S.D.N.Y. 2013)... ceccccscceeneeneersereneescssenecnesteetesneesesseessesesneenees 13, 14, 15

 

Katzman v. Victoria’s Secret Catalogue,
167 F.R.D, 649 (S.D.N.Y. 1996) veccccccceersecseecseesssscsersseeteesnsersecnsseseesereeeseseseeensertegesesnageeneens 6

 

Klein & Co, Futures v. Bd, of Trade of City of New York,
464 F.3d 255 (2d Cit, 2006)... cccccccccccsscccceneeeenseseusseceeeecteesssecnseestssesenseeeevseeesnrterseeeeenesteeens 17

 

iii
Case 1:18-cv-04741-MKB-ST Document 22-1 Filed 04/18/19 Page 5 of 31 PagelD #: 123

Knoll v. Schectman,
275 Fed. App’x 50 (2d Cir, 2008)... ceccceeseserersesessiscsssnerereeseensrresesseiserestesessesesneenisnesiniey 17

Kolari v. New York—Presbyterian Hosp..,
A55 F.3d 118 (2d Cir, 2006)... cceecccsscssessecsenesnesnersenecsecsevsecseeesseeesseesnessessesssesessensenevaesaeseseey 17

Mackin v. Auberger,
59 F, Supp. 3d 528 (W.D.NLY. 2014) ee eciccnecteteenresssessensesreesneestestsesntesensesteesnesterseree 16

McEvoy Travel Bureau, Inc. v. Heritage Travel, Inc.,
904 F.2d 786 C1st Cit, 1990). ccecssecsseenteesersevsneesserssesneccsneesersaesieesernrersseesreceeraresnigenieenerres 11

 

McLaughlin v. Anderson,
962 F.2d 187 (2d Cir, 1992). cccccccccccssesesecrsseeetsecneeesteereteeesesiecetiaeessieeeentaesnseestteresteeens 9,11

 

N.Y.S. Catholic Health Plan, Inc. v. Acad. O & P Assocs.,
312 FLR.D. 278 (E.D.N.Y. 2015) cecccescccceseseeetsetectetsetercsenscteecteetastecsnesnetiesteeersiseaesaeseesaes 11,12

Payday Advance Plus, Inc. v. Findwhat.com, Inc.,
478 F. Supp. 2d 496 (S.D.N.Y. 2007)... cicescseseretesstssnscrsesssersenssensersessessesesssesressserseseniergs 18

 

Petrosurance, Inc. v. Nat’] Ass’n of Ins. Comm’rs,
888 F. Supp. 2d 491 (S.D.N.Y. 2012) aff'd, 514 Fed App’x 51 (2d Cir. 2013). eens 15

Picard v. Kohn,
907 F. Supp. 2d 392 (S.D.N.Y. 2012)... ec sesscssestencsrecscsnsersecnersaeestseneeseesnessesneenesenreneenees 17

Reves v. Ernst & Young,
507 U.S. 170 (1993). .eeccccsscsscssscessscsesseesnecnestsensesssssevsecneesseerseesresseeesseseeseaessesseessesaestersasnesitens 9

Riverwoods Chappaqua Corp. v. Marine Midland Bank, N.A,,
30 F.3d 339 (2d Cir, 1994)... cccccccccscssesersssrsveevenssteeceesepetsesesseseesevseesertecseessenieesseeeesenieenenes 8

Sanchez v. ASA College, Inc.,
2015 WL 3540836 (S.D.N.Y. June 5, 2015) iceccescccsstecnsteesrreeeceteeeesstsesccrevenesestreseneeeees 13

 

SKS Constr. Inc. v. Drinkwine,
458 F, Supp. 2d 68 (E.D.N.Y. 2006) oo eesetesenesserecrssrassiscnsesseesnserseecseesnesnesnenssrensenserienes 14

 

Spirit Locker, Inc. v. EVO Direct, LLC,
696 F. Supp. 2d 296 (E.D.N.Y. 2010) .cesecssncsserevsestecsesecnscneessneeceerteesseccevtrentesseseseasneey 19

Stampede Presentation Prods., Inc. v. M&A Intern’! Inc.,
2019 WL 690680, at *4 (W.D.N.Y. Jan. 4, 2019), report and recommendation
adopted, 2019 WL 688409 (W.D.N.LY. Feb. 19, 2019). ecere ccs eneereseneseesectesnerenes 20

 

U.S. v, Autuori,
212 F.3d 105 (2d Cir. 2000)... eecccscencecsetnerteseseeseesnectaestersesneesseecseesenssserasssessaessesssenueneengs 11

iv
Case 1:18-cv-04741-MKB-ST Document 22-1 Filed 04/18/19 Page 6 of 31 PagelD #: 124

US. v. Ciccone,
312 F.3d 535 (2d Cir, 2002)....ccccccecccsscccscetsecsseecseecsesvsssseeeseeeenseescaeecseeessieesteserteesseeseeeeenaes 16

Zaro Licensing, Inc. v. Cinmar, Inc.,
779 F, Supp. 276 (S.D.N.Y. 1991) ccc cneseerseresctrerereesrirstesnessrtearesensestenesrerens 12, 13

State Cases

Abe’s Rooms, Inc. v. Space Hunters, Inc.,
38 A.D.3d 690, 833 N.Y.S.2d 138 (2d Dep't 2007) oo eceeesesssseeeneeeseeeeorteeentreesteesteeesreeens 18

Comsewogue Union Free Sch. Dist. vy. Allied-Trent Roofing Sys., Inc.,
272 A.D.2d 360 707 N.Y.S.2d 657 (2d Dep’t 2000)... ccccesecsscstetscesetsceetsessetesnesseestesersnees 22

Dickinson v. Igoni,
76 A,D.3d 943, 908 N.Y.S.2d 85 (2d Dep’t 2010) oc icccccceceseceteecesnetstssnsceesteseesteeseesneenee 18

Gordon v. Ford Motor Co.,
239 A.D.2d 156, 657 N.Y.S.2d 43 (st Dep't 1997) oii cececcssecseeteereeteesterearerestesevsresneenee 22

Oswego Laborers’ Local 214 Pension Fund v, Marine Midland Bank, N.A.
85 N.Y.2d 20, 623 N.Y.S.2d 529 (1995) vicccccccssecsscetseetsecssseesseeeerssenseetseeceeseeeenetensenaseeseesseens 19

Pappas vy. Passias,
271 A.D.2d 420, 707 N.Y.S.2d 178 (2d Dep't 2000) cee ccscssecseeresteeetecesestecteenertrensesneenee 18

Schimmenti v. Ply Gem Industries, Inc.,
156 A.D.2d 658, 549 N.Y.S.2d 152 (2d Dep't 1989) i ececcesessecneessectsevtsseceestesteesneeenens 23

Sutton Assocs, v, Lexis-Nexis,
196 Misc.2d 30, 761 N.Y.S.2d 800 (Sup. Ct Nassau Critty, 2003) occ ciceecsesseneerenrenerneessens 20

Teller v. Bill Hayes, Ltd.,
213 A.D.2d 141, 630 N.Y.S.2d 769 (2d Dep’t 1995) oo cecccssectsectseneectsenesetestesnseneensesneenees 19

Williams v. Williams,
149 A.D.3d 1145, 53 N.Y.S.3d 152 (2d Dep’t 2017), leave to appeal denied,

 

30 N.Y.3d 913, 71 N.Y.S.3d 7 (2018). ceccccccccnsseetscsersecsscnessecnsceessevsevseseasseeesaesaeesseenessesnens 18
Wojcik v. Empire Forklift, Inc.,
14 A.D.3d 63, 783 N.Y.S.2d 698 (3d Dep't 2004) oc icccceccseecreertecreersetevneerersenseseneseneenens 21
Statutes
LS ULS.C. 8 DB 4D i ccccccseesecsectecteenssnessssteceensctssneesserestecnisnsensetsetevceersenseseersereneneeresierseneeeneeren 11
18 U.S.C. § 1343 iccccccsecssscsetsessccsessscnestestececsenssnecsssssnesevsesnestecesseesseseeseesseseetieeaseesnevseneensesieegs 11
18 U.S.C. § 1961(5) cccecccccseccseseesersecsessessecserssnesesevesetevsesaesssssctessessessesesessssesnsssessenesessasenseney 10

Vv

 
Case 1:18-cv-04741-MKB-ST Document 22-1 Filed 04/18/19 Page 7 of 31 PagelD #: 125

18 U.S.C. 8§ 1962 (a)-(C)..ccccccscceeseessvsenscteesensenevsevsecnsenesseessersereseesaeenserssessessetersnersesaeesersessesegs 6, 16
18 U.S.C, § 1962(C) vccccccsescnsneesseeestesserestecsersenssnecnesneersseessscserssenressesssnessesaresaseasneragenees 6, 7,9, 16
18 U.S.C. § 1962(d) oc ccccccccsecsecsecsessseesnscseescnecnecevseenesesessesteecsseassesneenesseeseesesnesneneenaeenenees 6, 16, 17
18 U.S.C, § 1964 (C) ccceccccscssscsccsseesscsscssesseneeseesseeeeseeneeesessseerserseessesssenssseenseecassserasersseseenecnaesisags 6
New York General Business Law § 349....ccccccccccscccssssseceesesstecsessesssesnesesertessstaneeeesseeseres 19, 20
Racketeer Influenced and Corrupt Organizations ACt wi ccceccceseescccsresneetseneereneneeseissents passim
U.S.C. § 2-3 1203) eccccccssesrscrsecssestsenesnsesseesersesteensesseessennreseeesteeenestesserennscnesneesseysassaseneesnerneenses 20, 21
U.S.C, § 2-314 ic ecccsseseessseneensevesesensenressecsesesnesseesseesaesteesseesseseecenseseeceentseeavensssesseesneceeensessaenaes 21
U.S.C. § 2-315 icccccccccnsesccssenecsecsseenecsecsscseeesecsesseeseecneeetesteecnesesesesecnseetensesteestectecteesnseneeeneenneenens 22
Rules
Fed. R. Civ. P. 8 v.cccccssscsssecessectecesseseseeesscnsevaeesnesssessseessaeeessesessesnaeesneeesaaesseseseeesaesnescaeseniesegeensegenaseaes 1
Fed. R. Civ, P. 90D) cccccccsesessesecesensetessevsstscecsenseneesnesecnsenesensrresesenessecnessenessrecnevesieseserseneeseseney 1,11
Fed. R. Civ. P. 12(D)(6).....cccccccesccncsesssseeseeseenecteesegeeecseeseeesesnaesneeseesseecaesneenscadersessesaeesnesseseneed 1,4, 8

Vi

 
Case 1:18-cv-04741-MKB-ST Document 22-1 Filed 04/18/19 Page 8 of 31 PagelD #: 126

Defendants DGL Group, Ltd. (‘DGL”), Ezra Zaafarani (‘Zaafarani”), Mark Nakash
(“Nakash”), Victor Sardar (“Sardar”) and Elie Wahba (“Wahba” and collectively ““Defendants”)
respectfully submit this memorandum of law in support of their motion for an order, pursuant to
Fed. R. Civ. P. 8, 9(b), and 12(b)(6), dismissing the Complaint filed August 22, 2018 (the
“Complaint,” ECF No. 1) by plaintiff LuxClub, Inc. (“LuxClub” or “Plaintiff’).

PRELIMINARY STATEMENT

Plaintiff, the operator and owner of an Amazon storefront, alleges that it ordered Samsung
wireless chargers for cell phones from an intermediary OEM distributor of overseas products,
Defendant DGL, but received some undisclosed amount of inauthentic and/or counterfeit goods
with its deliveries. All of this occurred in 2015 and is not alleged to have been repeated since.
Both Plaintiff and DGL are New York entities.

Per Plaintiff, Samsung discovered the issue after investigating the sales of its products on
Amazon, Samsung filed an infringement complaint with Amazon, allegedly resulting in harm to
Plaintiff's operations. Plaintiff simultaneously alleges that Samsung swiftly withdrew the
infringement complaint, but supplies no other information to clarify this inconsistency.

Nevertheless, against this simple backdrop, Plaintiff has corralled multiple employees of
DGL as defendants in this litigation, and asserted nine separate causes of action — two federal and
seven based on state law — against each Defendant, whether an entity or an unsuspecting individual.
The causes of action range in nature from a violation of the Racketeer Influenced and Corrupt
Organizations Act (“RICO”) and the federal wire fraud statute, to state law claims of unfair
competition, deceptive business practices, breach of warranty, and conspiracy, Clearly, Plaintiff
has not only thrown in the proverbial kitchen sink, but it is also looking for any means of (i) gaining
entrance into this federal forum; (11) to prosecute a baseless RICO claim; (iii) in order to

overshadow the limited issues in controversy with the specter of mandatory treble damages and

1
Case 1:18-cv-04741-MKB-ST Document 22-1 Filed 04/18/19 Page 9 of 31 PagelD #: 127

attorneys’ fees that are available to RICO claimants. This is par for the course with RICO claims,
which is the very reason why such claims merit particular scrutiny at the motion to dismiss stage.

Plaintiff's RICO claim fails every single element — Plaintiff fails to plead proximate cause,
a cognizable enterprise, each Defendant’s participation in an enterprise, or a pattern of racketeering
(in fact no cognizable wire fraud is pled). Simply stated, Plaintiffs federal claims fail in total.
And Plaintiffs myriad state law claims fare no better, at least as to the individual defendants.

This case is nothing more than a business dispute between Plaintiff and DGL as to the
products ordered versus the products delivered. All of the claims should be dismissed and this
case should proceed, if at all, in state court.

STATEMENT OF FACTS!

Plaintiff is the owner and operator of IncaDove, an Amazon storefront through which it
sells consumer electronics that it acquires from distributors. (Compl. § 20). DGL, a “gray market”
dealer, was one such distributor. (Compl. 7 8, 21, 24, 50).

According to Plaintiff, it entered into agreements with “Defendants” to purchase authentic
Samsung electronic goods over the course of several months. (Compl. Introduction). One such
product was Samsung wireless chargers for cell phones (“Samsung Chargers”), (Id.) However,
Plaintiff alleges that it received inauthentic Samsung Chargers instead. (Id.) Specifically, from
September 2015 to November 2015, the first three months of parties’ year-long business

relationship, Plaintiff states that it purchased “hundreds” of Samsung Chargers from DGL.

 

' The Statement of Facts is taken from the factual allegations pleaded in the Complaint which are
deemed accepted as true for the purposes of the DGL Defendants’ motion to dismiss only.

* The gray market is a market in which importers who are not one of a manufacturers’ authorized
distributors, like DGL, legally import a manufacturer’s product from abroad and sell the product
domestically in competition with dealers who are within the manufacturer’s authorized distribution
chain, https://www.referenceforbusiness.com/encyclopedia/Gov-Inc/Gray-Market. html.

2
Case 1:18-cv-04741-MKB-ST Document 22-1 Filed 04/18/19 Page 10 of 31 PagelD #: 128

(Compl. 4] 32, 42). Some Samsung Chargers — Plaintiff fails to allege how many ~ were allegedly
near identical counterfeits instead of authentic Samsung goods. (Compl. 4 42, 47, 92).

Samsung allegedly filed a complaint against IncaDove with Amazon in or around
November 2016, purportedly resulting in Amazon suspending the entire IncaDove storefront for
nearly a year, and thereafter barring IncaDove from selling Samsung products on Amazon.
(Compl. §j 86-88, 113-118). However, Plaintiff's accusations and the harm alleged make little
sense. Plaintiff alleges that Samsung withdrew its complaint. (Compl. { 116). But Plaintiff offers
no explanation as to why Amazon continued its alleged suspension of IncaDove after Samsung
withdrew its complaint except to state that Amazon did so “despite the claim by Amazon to the
contrary.” (Compl. {4 78-79, 116). Plaintiff also complains that DGL refused as distributor to
write a letter of authenticity on Plaintiffs behalf to aid Plaintiff with its appeal to Amazon.
(Compl. { 49). The proposed letter of authenticity is dated as of August 2016 — well before the
suspension — and makes no reference at all to any of the Samsung Chargers allegedly in issue. (A
copy of the letter is attached to the Certification of David King as Exhibit A (the “King Cert.”).°

Regardless, from the foregoing allegations (i.e. a purchase of Samsung Chargers and the
delivery of purportedly counterfeit product), Plaintiff springs to the conclusion that there must be
a RICO enterprise, consisting of DGL and its officers, employees and agents, to purposefully
manufacture in some yet undisclosed secret warehouse, or to purposely purchase and sell,
counterfeit Samsung Chargers to Plaintiff. (Compl. {) 91-92, 127-134). Perhaps in recognition
of the very tenuous thread upon which its pleading is based, Plaintiff attempts to bolster its story

by vaguely alleging that DGL: (i) sells low quality products; (ii) provides poor customer service;

 

>In making that determination, a court may look to the pleadings as well as to any documents
integral to the complaint upon which the pleadings rely. Chambers v. Time Warner, Inc., 282
F.3d 147, 152-53 (2d Cir. 2002).
Case 1:18-cv-04741-MKB-ST Document 22-1 Filed 04/18/19 Page 11 of 31 PagelD #: 129

(iii) has had goods seized by investigators (the time, goods, and subject of such seizure and

investigation are not alleged); and (iv) has either been accused, or has done business with other

entities that have been accused, of selling “inauthentic, or defective goods.” (Compl. {J 22, 28-

30, 89). As to the latter allegation, Plaintiff alleges that Wahba, prior to joining DGL, told Plaintiff

he was taking a job with a company that supplied Mobile Star with merchandise, and Mobile Star

was sued in 2016 by Apple for allegedly distributing counterfeit goods. (Compl. { 90). None of

these “facts” nudges the Complaint beyond the equally likely conclusion that if any counterfeit

products were sole, neither DGL nor any of its officers, agents or employees intended a scheme to
distribute counterfeit goods or knew of any counterfeit products at the time. (Compl. { 92).

As to each Defendant individually, the Complaint is even more lacking. Plaintiff alleges:

1. Wahba is DGL’s sales representative, and he (i) at some point referred to the

chargers as “Samsung” chargers; (ii) was typically the person through whom orders

were placed; and (iii) defended his company as a supplier of authentic goods

(Compl. {9 23, 26-27,45, 46);

2. Sardar handles complaints for DGL, and defended DGL as a seller of authentic
products after Plaintiff accused otherwise as well (Compl. 4 27, 29, 45); and

3. Zaafarani and Nakash are directors and officers of DGL, thus, “upon information
and belief” they must have agreed to risk DGL’s reputation as a “major US
company that sold to other companies such as Walmart,” to sell some undisclosed
amount of counterfeit Samsung Chargers to Plaintiff. (Compl. 9 53-59).

The foregoing comprises the sum and substance of the relevant allegations pled against the
individual Defendants in the entirety of the 177 paragraph RICO Complaint. The limited factual
recitation set forth by Plaintiff is simply insufficient to support the causes of action pleaded.

ARGUMENT

To survive a motion to dismiss under Rule 12(b)(6), a plaintiff must plead sufficient factual

 

allegations “to state a claim to relief that is plausible on its face.” Bell Atl. Corp. v. Twombly, 550

U.S. 544, 570 (2007). To state a claim for relief that is facially plausible, an allegation must be

 
Case 1:18-cv-04741-MKB-ST Document 22-1 Filed 04/18/19 Page 12 of 31 PagelD #: 130

“more than an unadorned, the-defendant-unlawfully-harmed me accusation:” a claim will only have
“facial plausibility when the plaintiff pleads factual content that allows the court to draw the
reasonable inference that the defendant is liable for the misconduct alleged.” Ashcroft v. Iqbal, 556
US, 662, 678 (2009). Accordingly, where a plaintiff has not “nudged [his or her] claims across the
line from conceivable to plausible, [the] complaint must be dismissed.” Twombly, 550 U.S. at 570.
1. The Claims Should Be Dismissed For Failure To Plead Causation

A complaint must be dismissed if it lacks factual allegations plausibly showing that a
defendant’s purportedly unlawful conduct, rather than some other cause, is responsible for the
plaintiffs injury. Twombly itself illustrates this principle. There, the plaintiff alleged that
telecommunications companies engaged in anticompetitive “parallel conduct.” Twombly, 550 U.S.
at 550. The “crucial question” was whether the parallel conduct was the result of an independent
decision at each company, which would be unobjectionable, or the result of a conspiracy among the
companies, which would be illegal. Id. at 553. Given these two possible alternative causes, the
Supreme Court refused to assume that illegal conduct was the cause. Id, at 557. See also, Dura
Pharms. v. Broudo, 544 U.S. 336, 343 (2005) (finding complaint deficient where there were many
potential causes for a drop in stock price that the complaint did not consider or address).

The Complaint in this case suffers from the same infirmity. Plaintiff alleges it received
counterfeit product from DGL, but Plaintiff does not set forth any set of facts supporting a scheme
or conspiracy to manufacture and/or distribute counterfeit goods as alleged. Nothing has been pled
that would nudge this case toward conspiracy to defraud over the equally plausible conclusion that

if there were any counterfeit product, DGL did not know of the inauthenticity either.

 
Case 1:18-cv-04741-MKB-ST Document 22-1 Filed 04/18/19 Page 13 of 31 PagelD #: 131

U. The RICO And Wire Fraud Causes Of Action (The Third and First Claims) Should
Be Dismissed

RICO confers a private right of action for treble damages upon “[a]ny person injured in his
business or property by reason of a violation” of the RICO statute. 18 U.S.C. § 1964(c). The RICO
statute, in relevant part, makes it unlawful, “for any person employed by or associated with any
enterprise engaged in, or the activities of which affect, interstate or foreign commerce, to conduct
or participate, directly or indirectly, in the conduct of such enterprise's affairs through a pattern of
racketeering activity.” 18 U.S.C. § 1962(c). To establish a civil RICO claim, a plaintiff must show
“(1) conduct (2) of an enterprise (3) through a pattern (4) of racketeering activity.” DeFalco v.
Bernas, 244 F.3d 286, 306 (2d Cir. 2001) (citations omitted). 18 U.S.C. § 1962(d) separately
prohibits any person from conspiring to violate any of the substantive provisions of §§ 1962(a)-(c).
As far as the Complaint can be understood, Plaintiff seems to conflate 1962(c) and (d) in a single
cause of action, alleging the existence of an enterprise and the commission of predicate acts as well
as conspiracy to violate the RICO statute. (Compl. {[{[ 127-134).

Because “the mere assertion of a RICO claim has an almost inevitable stigmatizing effect
on those named as defendants,” — and undoubtedly since liability premised on such claims carry
with them the threat of treble damages and attorneys' fees — civil RICO has been referred to as the

“litigation equivalent of a thermonuclear device.” Katzman y. Victoria's Secret_Catalogue, 167

 

F.R.D. 649, 655 (S.D.N.Y. 1996) (citations omitted). Accordingly, courts are encouraged to
dismiss RICO allegations at an early stage of the litigation where it is otherwise appropriate to do
so. Id. Moreover, RICO claims premised on mail and wire fraud merit heightened scrutiny in light
of “the routine use of mail and wire communications in business operations” and the attendant ease

with which a plaintiff may attempt to fashion a RICO claim based on allegations that may turn out

 
Case 1:18-cv-04741-MKB-ST Document 22-1 Filed 04/18/19 Page 14 of 31 PagelD #: 132

to be insufficient to plausibly support one. Crawford v. Franklin Credit Mgmt. Corp., 758 F.3d 473,
489 (2d Cir. 2014) (citation omitted).
A. Plaintiff Fails To Plead A Cognizable RICO Enterprise

‘“ Any principled analysis of a RICO claim ... must begin from an understanding of what
enterprise is alleged.’” Freund v. Lerner, 2010 WL 3156037, at *6 (S.D.N.Y. Aug. 10, 2010)
(citation omitted). An enterprise is “any individual, partnership, corporation, association, or other
legal entity, and any union or group of individuals associated in fact although not a legal entity.”
First Capital Asset Mgmt., Inc. v. Satinwood, Inc., 385 F.3d 159, 173 Qd Cir. 2004). For an
association to constitute an enterprise, the individuals must share a common purpose to engage in

a particular fraudulent course of conduct to achieve such a purpose. Cruz v, FXDirectDealer, LLC

 

720 F.3d 115, 120 (2d Cir. 2013). Moreover, under the so-called “distinctiveness” requirement, a
plaintiff must allege the existence of two distinct entities, a “person” and an “enterprise” that is not
simply the same “person” referred to by a different name. Id. Plaintiff's thesis in its matter is that
(i) DGL, (ii) the Defendants herein (i.e. DGL’s CEO, Vice President, salesperson, and agent), and
(iii) DGL’s accounting employee formed an association-in-fact enterprise, (Compl. § 131).

First, the Complaint fails to meet the distinctiveness requirement. As an initial matter,
Plaintiff fails to distinguish the individual Defendants from the alleged enterprise, which alone is
fatal to its claim. Greenberg v. Blake, 2010 WL 2400064, at *6 (E.D.N.Y. June 10, 2010).
Separately, Courts have repeatedly dismissed complaints with § 1962(c) claims, like the Complaint
here, alleging that a corporation was simultaneously a RICO “person” and a RICO “enterprise” or

part of a RICO “enterprise” from which the corporation is not distinct. See, e.g., Cruz, 720 F.3d at

 

‘Even when a plaintiff alleges that a RICO enterprise consists of an association-in-fact, the plaintiff
must still show that the defendants formed a separate entity with a distinct structure. Id.; Freund,
2010 WL 3156037 at *6.
Case 1:18-cv-04741-MKB-ST Document 22-1 Filed 04/18/19 Page 15 of 31 PagelD #: 133

120-21; Riverwoods Chappaqua Corp. v. Marine Midland Bank, N.A., 30 F.3d 339, 344 (2d Cir.
1994). In Riverwoods, the Second Circuit held that a complaint failed to state a RICO claim
because the plaintiffs alleged that the corporation was a RICO “person,” and that the corporation
plus all its employees and agents was the RICO “enterprise,” from which the corporation was not
distinct, 30 F.3d at 344. In Cruz, the Court of Appeals held that the complaint’s allegations failed
to satisfy the distinctness requirement where a corporation was alleged to be a RICO “person”
conducting the deceptive practices of a RICO “enterprise” not distinct from the corporation. Cruz,
720 F.3d at 120-21. Similarly, the enterprise alleged here fails for lack of distinctiveness,
Second, Plaintiff fails to adequately allege that the “persons” associated in fact shared a
common purpose to engage in either the manufacture or sale of counterfeit goods. To withstand a
Rule 12(b)(6) motion, a plaintiff must “explain each participant’s role in the alleged course of
fraudulent or illegal conduct” to show the enterprise members “functioned as a unit.” First Capital
Asset Memt., 385 F.3d at 174-75. All that is alleged against Wahba is that he (1) acted as a point
of contact for purchases of merchandise, (i1) offered Samsung Chargers for sale to Plaintiff, and
(iii) defended DGL as a seller of authentic products. There is not a single fact pled that Wahba
intended to sell allegedly counterfeit merchandise and associated with any other Defendant for that
purpose, All that is alleged against Sardar is that he defended his company as a seller of authentic
goods as well. As to Zaafarani and Nakash, all that is alleged is that they controlled the operations
of DGL as officers and/or directors, nothing more. Plaintiff has failed to plead any hierarchy,
organization or association to commit a scheme to defraud and has resorted to mere statements, in
a conclusory manner, of each individual’s title and role within DGL instead. BWP Media USA

Inc. v. Hollywood Fan Sites, LLC, 69 F. Supp. 3d 342, 360 (S.D.N.Y. 2014).
Case 1:18-cv-04741-MKB-ST Document 22-1 Filed 04/18/19 Page 16 of 31 PagelD #: 134

B. Plaintiff Fails To Plead Any Defendants’ Participation In The Rico Enterprise

A RICO plaintiff must allege that the defendants “conduct[ed] or participate[d], directly or
indirectly, in the conduct of such enterprise’s affairs through a pattern of racketeering activity.” 18

U.S.C. § 1962(c); see Reves_v. Ermst & Young, 507 U.S. 170, 177-79 (1993). In Reves, the

 

Supreme Court explained that this statutory language means that the defendant must have had
“some part in directing [the enterprise’s] affairs.” Reves, 507 U.S. at 179; see also Azrielli v. Cohen
Law Offices, 21 F.3d 512, 521 (2d Cir, 1994) (RICO defendant must have participated in the
operation or management of the enterprise).°

The facts pleaded are insufficient to support a claim that any Defendant participated in, or

played some part in directing the affairs of, the alleged enterprise. De Sole v. Knoedler Gallery,

 

LLC, 974 F. Supp. 2d 274 (S.D.N.Y. 2013) is instructive. In De Sole, the Southern District of New
York did find that an enterprise was adequately alleged regarding the sale of forged paintings, but
only as to certain defendants. As to other of the defendants — against whom the facts pled were
materially more substantial than any facts alleged here — the complaint entirely missed the mark.
In De Sole, art collectors who had purchased artwork purportedly painted by well-known
abstract expressionist artists, but which turned out to be forgeries, filed suit against the art gallery,
the gallery’s officer and employee, the art dealer, the gallery’s owner and beneficial owner, and the
“live-in” companion of the art dealer. As to the gallery, officer, employee and art dealer, the facts
alleged were markedly particularized. In De Sole, the employee persuaded the gallery to use the
art dealer, who had a far-fetched story of the provenance of the paintings in issue, and when the

provenance was called into question, the employee, officer and art dealer all worked together to

 

> It has alternately been stated that a plaintiff must allege, at minimum, that a defendant personally
committed or aided and abetted the commission of two predicate acts. McLaughlin v. Anderson,
962 F.2d 187 (2d Cir. 1992).

 

 
Case 1:18-cv-04741-MKB-ST Document 22-1 Filed 04/18/19 Page 17 of 31 PagelD #: 135

create a new, and known to be false, provenance for the paintings to allow the gallery to continue
sales. Id, at 302-305. The officer made knowingly false representations to clients as to the gallery’s
direct relationship with the owner of the paintings listed for sale. Id. at 289-90. And the officer,
employee and art dealer worked together to defend against claims of forgery and hide the results of
forensic tests that demonstrated certain works were forgeries. Id. at 291-92. Facts supporting each
of the foregoing was alleged. As to these defendants alone, the complaint adequately pled
participation in a RICO enterprise. Id. at 302-05,

The beneficial owner profited from the fraud, and knew that the provenance of the paintings
had been called into question and that the gallery was being paid outsized profits for the paintings.
But these facts, even accepted as true, did not demonstrate participation in or knowledge of the
enterprise. Id, at 302-304. As to the “live-in” companion, he had been accused of selling forged
artwork overseas, and payments in connection with the forged paintings were wired to his brother.
Neither these facts, nor his relationship with the art dealer, was sufficient. Id. at 305,

Here, none of the facts pleaded against any of the Defendants rise to the level of even those
pleaded against the beneficial owner and “live-in” companion in De Sole. There are no facts
alleged, circumstantial or otherwise, to suggest that any of the Defendants had knowledge of, or
took acts intended to further, any alleged scheme to manufacture and/or sell allegedly counterfeit
goods. For example, there are no facts to suggest Defendants plotted together, worked together in
a coordinated fashion, or split any of the allegedly ill-gotten gains. Greenberg, 2010 WL 2400064,
at *7. For this reason too, the RICO claim fails,

Cc, Plaintiff Fails To Plead Racketeering Activity

To be liable under the RICO statute, a defendant must commit “at least two acts of
racketeering activity,” “the last of which occurred within ten years ... after the commission of a

prior act of racketeering activity.” 18 U.S.C. § 1961(5); DeFalco v. Bernas, 244 F.3d 286, 306 (2d
10

 
Case 1:18-cv-04741-MKB-ST Document 22-1 Filed 04/18/19 Page 18 of 31 PagelD #: 136

Cir, 2001) (internal citation omitted), The predicate acts must be “related” and “amount to or pose
a threat of continued criminal activity.” H.J. Inc. V. Nw. Bell Tel. Co., 492 U.S. 229, 239 (1989).
Plaintiff's RICO claim is premised upon alleged wire and mail fraud; and Plaintiff purports to set
forth a separate claim for wire fraud.

1. Plaintiff Fails To Plead Racketeering Activity Because It Fails To Plead
Mail And/Or Wire Fraud Let Alone Two Predicate Acts

“RICO defines racketeering activity to include mail fraud in violation of 18 U.S.C. § 1341
and wire fraud in violation of 18 U.S.C. § 1343.” Evererete Corp., v. H-Cap Ltd., 429 F. Supp. 2d
612, 623 (S.D.N.Y. 2006). The elements of mail and wire fraud are “(i) a scheme to defraud (11) to
get money or property, (iii) furthered by the use of interstate mail or wires.” U.S. v. Autuori, 212
F.3d 105, 115 (2d Cir. 2000), As to the first element, a plaintiff must demonstrate “‘(i) the existence
of a scheme to defraud, (ii) the requisite scienter (or fraudulent intent) on the part of the defendant,
and (iii) the materiality of the misrepresentations.” Id. (internal citations omitted). See also McEvoy
Travel Bureau, Inc. v. Heritage Travel, Inc., 904 F.2d 786, 791 (1st Cir. 1990) (“[N]ot every use of
the mails or wires in furtherance of an unlawful scheme ... constitutes mail or wire fraud.”).

Where the predicate acts alleged involve mail or wire fraud, allegations must satisfy the
particularity requirement of Rule 9(b), See McLaughlin, 962 F.2d at 191. Fed. R. Civ. P. 9(b)
provides that “[1]n alleging fraud or mistake, a party must state with particularity the circumstances
constituting fraud or mistake. Malice, intent, knowledge, and other conditions of a person’s mind
may be alleged generally.” However, “[w]hile knowledge of the fraud or intent to defraud on the
part of the defendant may be averred generally, Rule 9(b) also requires that allegations of ‘scienter’
to be supported by facts giving rise to a strong inference that defendant knew the statements to be
false and intended to defraud plaintiff.” N.Y.S. Catholic Health Plan, Inc. v. Acad. O & P Assocs.,

312 F.R.D, 278, 298-99 (E.D.N.Y. 2015) (internal citation omitted) (emphasis added). The plaintiff

1]

 
Case 1:18-cv-04741-MKB-ST Document 22-1 Filed 04/18/19 Page 19 of 31 PagelD #: 137

must allege ‘“(1) specific facts; (2) sources that support the alleged specific facts; and (3) a basis

 

from which an inference of fraud may fairly be drawn.” Henry v. City of New York, 2007 WL
1062519, at *3 (E.D.N.Y. Mar. 30, 2007). Allegations of mail or wire fraud must “specify the use
of the mails and wires with particularity.” Zaro Licensing, Inc. v, Cinmar, Inc., 779 F. Supp. 276,
281 (S.D.N.Y. 1991). Moreover, “[a]bsent particularity as to each participant's assent to the alleged

499

‘scheme’ or ‘conspiracy,’” allegations of mail or wire fraud cannot be sustained. Id. at 282.

The eravamen of this action is that Plaintiff ordered, but did not receive, authentic Samsung
products. (Compl. Introduction), Plaintiff's claims sound in breach of contract, not mail and/or
wire fraud. A breach of contract, without more, does not amount to actionable fraud. Id. at 282;
Catholic Health Plan, 312 F.R.D. 278 at 299.

Separately, Plaintiff's claims do not state a claim for wire and/or mail fraud, nor do they
state a claim for two predicate acts. Plaintiffavers that Wahba, in “multiple conversations,” referred
to the chargers in issue as “Samsung Chargers.” (Compl. 4 45). Plaintiff appends to the Complaint
two emails in which Wahba lists Samsung Chargers for sale through DGL, (Declaration of
Abraham Mosseri, ECF No. 14 (“Mosseri Decl.”), Ex. 2 and 5). Plaintiff also appends to the
Complaint seven invoices, allegedly sent via email, evidencing Plaintiff's purchase of what should
be Samsung Chargers. (Compl. { 42). The problem with the foregoing is at least four-fold. First,
there is insufficient particularity as to which, if any, of the alleged marketing emails or invoices
were false and there is no particularity pleaded as to the “multiple conversations” alleged. Second,
and in the same vein, it is entirely unclear how much product was allegedly counterfeit, whether
such product arrived in one or multiple orders, and thus whether there was one, or more than one,

allegedly false promotion or invoice. Thus, it is impossible to presume more than one predicate

act. Third, claims for wire and mail fraud also necessarily fail because, even assuming that any

12
Case 1:18-cv-04741-MKB-ST Document 22-1 Filed 04/18/19 Page 20 of 31 PagelD #: 138

marketing emails or invoices were false, there are no facts from which scienter could be inferred.
There is no indication that any Defendant understood or intended that DGL sell counterfeit product.
No plausible motive is pled. Nor has Plaintiff pled any facts to suggest conscious misbehavior or
recklessness. Sanchez v, ASA College, Inc., 2015 WL 3540836, at *7 (S.D.N.Y. June 5, 2015),

See, e.g., A. Burton White, M.D., PC v. Beer, 679 F. Supp. 207, 211 (E.D.N.Y. 1988) (failure to

 

adequately plead scienter and fraud required dismissal of wire and mail fraud claims); Zaro
Licensing, 779 F. Supp. at 285 (failure to allege facts giving rise to strong inference of scienter
defeats fraud claims). Fourth, there are absolutely no facts pled with particularly that establish each
separate Defendants’ alleged assent to any scheme or conspiracy; thus, such claims cannot be
maintained.

2. Plaintiff Fails To Plead Racketeering Activity Because It Fails To Plead
Continuity

As stated, to show a pattern of racketeering activity requires that a plaintiff establish not
only the commission of two predicate acts, but also that such acts are “related” and “continuous.”
H.J. Inc. v. Nw. Bell Tel. Co., 492 U.S. 229, 239 (1989). The continuity requirement may be
satisfied in only one of two ways. A plaintiff must allege either a “closed-ended” pattern of
racketeering activity (past criminal conduct extending over a substantial period of time) or an
“open-ended” pattern of racketeering activity (past criminal conduct combined with a threat of
future criminal conduct), FD Prop. Holding Inc. v. U.S. Traffic Corp., 206 F. Supp. 2d 362, 370
(E.D.N.Y, 2002). Plaintiff has not alleged, and cannot allege, the required continuity.

Close-ended continuity is a primarily temporal concept, and the Second Circuit has never
held a period of racketeering activity lasting less than two years to be substantial enough to qualify
as close-ended continuity. Kalimantano GMBH vy. Motion in Time, Inc., 939 F. Supp. 2d 392, 412

(S.D.N.Y. 2013). Here, the alleged fraud in issue occurred from roughly September through

13
Case 1:18-cv-04741-MKB-ST Document 22-1 Filed 04/18/19 Page 21 of 31 PagelD #: 139

November 2015, The period is not substantial enough as a matter of law for close-ended continuity,

and no other facts alleged support a claim of close-ended continuity. Cofacredit, S.A. v. Windsor

 

Plumbing, 187 F.3d 229, 242 (2d Cir, 1999) (explaining that close-ended continuity requires
continued criminal activity over a substantial period of times, and that predicate acts allegedly
extending over a few weeks or months do not satisfy this requirement).

Open-ended continuity requires a threat of continuing criminal activity beyond the period
during which the predicate acts were performed. Id. Where, as here, the alleged enterprise primarily
conducts a legitimate business, there must be some evidence from which it may be inferred that the
predicate acts were the regular way of operating that business, or that the nature of the predicate
acts themselves implies a threat of continued criminal activity. Id.; H.J., 492 U.S. at 243.
Specifically, there “must be some evidence from which it may be inferred that the predicate acts
were the regular way of operating that business, or that the nature of the predicate acts themselves
implies a threat of continued criminal activity.” DeFalco, 244 F.3d at 323 (emphasis added).

As the court in Kalimantano explained, the Second Circuit's decision in Cofacredit provides
guidance. There, the Second Circuit held that a district court had erred in finding open-ended
continuity, despite proof that defendants had engaged in mail and wire fraud against the plaintiffs
for more than a year. The Second Circuit held that there was insufficient evidence to support a
finding that the incidents of fraud were a regular means by which the Cofacredit defendants
conducted their plumbing supply business. Cofacredit, 187 F.3d at 244. Instead, the Second Circuit
determined that the evidence showed a “discrete and relatively short-lived scheme to defraud a
handful of victims through racketeering activity.” Id. Cf. SKS Constr. Inc. v. Drinkwine, 458 F.
Supp. 2d 68, 80 (E.D.N.Y. 2006) (plaintiffs' allegation that predicate acts were only way business

operated sufficient to establish open-ended continuity for purpose of motion to dismiss).

14

 
Case 1:18-cv-04741-MKB-ST Document 22-1 Filed 04/18/19 Page 22 of 31 PagelD #: 140

Moreover, the type of fraudulent conduct alleged here does not support a finding that the
nature of the alleged predicate acts themselves implies a threat of continued activity. See
Kalimantano, 939 F, Supp. 2d at 407-08 (where the alleged racketeering activity is in connection
with businesses or endeavors that are not inherently unlawful, such as fraudulent acts in connection
with the sale of property, courts generally have not found a threat of continuing criminal activity
arising from the nature of the conduct alone, even if it extended over even longer periods).

Measured against these standards, the allegedly fraudulent practices in the marketing of
Samsung Chargers does not imply a threat of continued criminal activity over time. Id. at 408
(collecting cases).

D. Plaintiff Fails to Plead Proximate Cause

Finally, Plaintiff's RICO claim fails because Plaintiff has not pled proximate cause. Where
a RICO violation is predicted on fraud, a plaintiff must allege that the defendants’ acts were not
only the “but for” cause of the plaintiffs injury but also the proximate cause as well, necessitating

some direct relation between the injury and the injurious conduct alleged. Petrosurance, Inc. v.

 

Nat’ Ass’n of Ins, Comm’rs, 888 F, Supp. 2d 491, 503-04 (S.D.N.Y. 2012) aff'd, 514 Fed App’x

 

51 (2d Cir, 2013); Holmes v. Sec. Investor Prot. Corp., 503 U.S. 258, 265-270 (1992), Related to
this inquiry are the questions of whether it would be difficult to determine how much the allegedly
tortious conduct injured the plaintiff as opposed to other factors and whether more directly injured
victims are better suited as plaintiffs, Empire Merchants, LLC v. Reliable Churchill LLP, 902 F.3d
132, 141 (2d Cir. 2018).

In this matter, Plaintiff alleges that Defendants’ purported wire and mail fraud caused
Samsung to file an infringement letter, which resulted in the IncaDove storefront to be shut down
for nearly a year, and IncaDove being barred thereafter from selling Samsung products, (Compl.

Introduction and 113-118). The harm alleged is not direct. Plaintiff concedes that Samsung
15

 
Case 1:18-cv-04741-MKB-ST Document 22-1 Filed 04/18/19 Page 23 of 31 PagelD #: 141

withdrew its complaint and that Amazon apparently took the position that the account was not
suspended. The harm does not flow from Defendants to LuxClub. Finally, it is surely the case that
the end-purchasers of allegedly inauthentic product and/or Samsung itself would be better suited as
plaintiffs. For this reason too, the RICO claim should be dismissed.

E. Plaintiff Fails to Plead RICO Conspiracy

In its single cause of action pleaded for violation of the RICO statute, Plaintiff appears to
shoehorn together claims that may arise under § 1962(c) and § 1962(d), as Plaintiffappears to allege
the commission of predicate acts by an alleged enterprise and also a RICO conspiracy. Section
1962(d) prohibits any person from conspiring to violate the substantive provisions of §§ 1962(a)-
(c). For a RICO conspiracy claim, a plaintiff must allege: that (i) the defendants agreed to form
and associate themselves with a RICO enterprise; (ii) the defendants agreed to commit two predicate
acts in furtherance of a pattern of racketeering activity in connection with the enterprise; and (iii) if
the agreed-upon predicate acts had been carried out, they would have constituted a pattern of
racketeering activity.” Mackin vy, Auberger, 59 F. Supp. 3d 528, 555 (W.D.N.Y. 2014).° To be
found guilty of RICO conspiracy, a defendant must know of, and agree to, the general criminal
objective of a jointly undertaken scheme. U.S. v. Ciccone, 312 F.3d 535, 542 (2d Cir. 2002) (stating
that “a conspirator charged with racketeering conspiracy need not commit or even agree to commit
the predicate acts ... it suffices that he adopt[{ed] the goal of furthering or facilitating the criminal
endeavor” (internal citations and quotations marks omitted)).

Analysis of a RICO conspiracy claim begins with the premise that any claim for conspiracy

under § 1962(d) necessarily fails where the underlying substantive claim is insufficiently pled.

 

6 A RICO conspiracy claim requires an allegation that the defendants agreed to participate in “a
charged enterprise’s affairs’ through a pattern of racketeering ‘not a conspiracy to commit predicate
acts.’” De Sole, 974 F, Supp. 2d at 311 (citing U.S. v. Pizzonia, 577 F.3d 455 (2d Cir. 2009)),

16

 
Case 1:18-cv-04741-MKB-ST Document 22-1 Filed 04/18/19 Page 24 of 31 PagelD #: 142

Cofacredit, 187 F.3d at 244-45 (“A conspirator must intend to further an endeavor which, if
completed, would satisfy all of the elements of a substantive criminal offense ....”). As the
Complaint fails to adequately allege (i) the existence of an enterprise, or (ii) that any of the
Defendants conducted the affairs of the alleged enterprise, the conspiracy claims related to those

substantive RICO claims must be dismissed. See First Capital Asset Mgmt., 385 F.3d at 182

 

(affirming dismissal of § 1962(d) claim where plaintiff failed adequately to allege any substantive
violation of RICO); Knoll v. Schectman, 275 Fed. App’x 50, 51 (2d Cir. 2008) (same).
Separately, Plantiff does not allege that any of the Defendants had a meeting of the minds
to commit predicate RICO acts, and Plaintiffs apparent general allegations that Zaafarani and
Nakash committed some conspiracy are insufficient. (Compl. Section VI, at pp. 16-17). Plaintiffs
“must allege ‘some factual basis for a finding of a conscious agreement among the defendants.’”
Picard v. Kohn, 907 F. Supp. 2d 392, 400 (S.D.N.Y. 2012). There is nothing in the Complaint from

which the Court can infer any Defendants’ agreement to join a conspiracy.

Lil. The Court Should Decline To Exercise Jurisdiction Over Plaintiff's State Law Claims
(Second and Fourth-Ninth Claims)

The Court should dismiss the state law claims given that the federal claims fail. It is well
settled that where federal claims, such as the wire fraud and RICO claims here, are eliminated in
the early stages of litigation through dismissal, courts should generally decline to exercise pendent
jurisdiction over remaining state law claims. Klein & Co. Futures v. Bd. of Trade of City of New
York, 464 F.3d 255, 262 (2d Cir. 2006); Kolari v. New York—Presbyterian Hosp., 455 F.3d 118,
122 (2d Cir, 2006) (“[I]n the usual case in which all federal-law claims are eliminated before trial,
the balance of factors ... will point toward declining to exercise jurisdiction over the remaining state-

law claims”) (internal citations omitted).

17

 
Case 1:18-cv-04741-MKB-ST Document 22-1 Filed 04/18/19 Page 25 of 31 PagelD #: 143

TV. Plaintiff’s Claim for Conspiracy (Second Claim) Fails To State A Claim

The Court should dismiss Plaintiff’s conspiracy claim. New York does not recognize civil
conspiracy to commit a tort as an independent cause of action, Dickinson y. Igoni, 76 A.D.3d 943,
945, 908 N.Y.S.2d 85, 88 (2d Dep’t 2010); Payday Advance Plus, Inc. v. Findwhat.com, Inc., 478
F. Supp. 2d 496, 506 (S.D.N.Y. 2007). Accordingly, a claim alleging conspiracy to commit a tort
stands or fails with the underlying tort. Williams v. Williams, 149 A.D.3d 1145, 1146, 53 N.Y.S.3d
152, 153 (2d Dep’t 2017), leave to appeal denied, 30 N.Y.3d 913, 71 N.Y.S.3d 7 (2018).

Plaintiff's conspiracy cause of action cannot stand as pled in the Complaint, which pleads
conspiracy as an independent cause of action. Further, such claim must fail because the underlying
conduct upon which the conspiracy is based, i.e., the Defendants’ alleged wire fraud and RICO
violations, should be dismissed. Pappas v. Passias, 271 A.D.2d 420, 421, 707 N.Y.S.2d 178, 180
(2d Dep't 2000) (dismissing conspiracy to commit fraud cause of action since the fraud cause of
action was already dismissed).

Vv. Plaintiff’s Claim for Unfair Competition (Ninth Claim) Fails To State A Claim

Under New York law, an unfair competition claim encompasses a broad range of unfair

practices, Carson Optical, Inc. v. Prym Consumer USA, Inc., 11 F. Supp. 3d 317, 329 (E.D.N.Y.

 

2014), “[T]he essence of an unfair competition claim is that the defendant has misappropriated the

labors and expenditures of another and has done so in bad faith.” Coca—Cola North America v.

 

Crawley Juice, Inc., 2011 WL 1882845, at *6 (E.D.N.Y. May 17, 2011) (internal quotation marks
and citations omitted),

To sustain a claim for common law unfair competition, the plaintiff must show that the
defendants misappropriated the plaintiffs’ labors, skills, expenditures, or good will and displayed

some element of bad faith in doing so. Abe's Rooms, Inc. v. Space Hunters, Inc., 38 A.D.3d 690,

 

692, 833 N.Y.S.2d 138, 140 (2d Dep’t 2007). Moreover, “[n]ot every act, even if taken in bad faith,

18

 
Case 1:18-cv-04741-MKB-ST Document 22-1 Filed 04/18/19 Page 26 of 31 PagelD #: 144

constitutes unfair competition.” To act in “bad faith,’ one must exploit some “commercial
advantage which belonged exclusively to another.” Carson Optical, 11 F. Supp. 3d at 329,

Plaintiff does not allege how any of the individual Defendants could be held liable for any
alleged unfair competition. As to the entity DGL, which allegedly sold Plaintiff the purportedly
offending product, Plaintiff does not allege that it misappropriated Plaintiff's labors, skills,
expenditures, or good will or otherwise attempted to capitalize on the Plaintiff's name or reputation
in the sale of Samsung Chargers, Thus, the ninth cause of action also should be dismissed. Id.

VIL Plaintiff’s Claim for Breach of New York General Business Law § 349 (Eight Claim)
Fails to State A Claim

Section 349 of New York’s General Business Law (“GBL”) “‘was designed to protect
individual consumers from various forms of consumer fraud and deception. ExxonMobil Inter-

Am., Inc. v. Advanced Info. Engin. Serv., Inc., 328 F. Supp. 2d 443, 449 (S.D.N.Y, 2004). The

 

statute provides a private right of action to a person injured by a business’s deceptive act or
practice. Id. The elements of such a deceptive practices claim are (1) that the act or practice was
directed to consumers, (2) that the act or practice was misleading in a material respect, and (3) that
the plaintiff was injured. See Oswego Laborers' Local 214 Pension Fund v. Marine Midland Bank
N.A., 85 N.Y.2d 20, 25, 623 N.Y.S.2d 529, 532 (1995).

The paradigm § 349 case “involves an individual consumer who falls victim to
misrepresentations made by a seller of consumer goodsJ,] usually by way of false and misleading
advertising.” Teller v. Bill Hayes, Ltd., 213 A.D.2d 141, 146, 630 N.Y.S.2d 769, 773 (2d Dep't
1995) (internal quotation marks omitted). And while corporate competitors have been said to have
standing to bring § 349 claims, the statute is not a ‘sword to be wielded in business-versus-business
disputes ... where the party asserting the claim is not acting in a consumer role.” Spirit Locker, Inc.

v. EVO Direct, LLC, 696 F, Supp. 2d 296, 301 (E.D.N.Y. 2010),

 

19

 
Case 1:18-cv-04741-MKB-ST Document 22-1 Filed 04/18/19 Page 27 of 31 PagelD #: 145

With § 349's purpose in mind, courts have consistently held that private transactions
between sophisticated business parties do not give rise to liability under the statute. Id.; See also,

Sutton Assocs. v. Lexis-Nexis, 196 Misc.2d 30, 31, 761 N.Y.S.2d 800, 802 (Sup. Ct Nassau Cnty.

 

2003) (dismissing a § 349 claim in the context of a commercial dispute).

Again, Plaintiff does not allege how any of the individual Defendants could be held liable
for any alleged unfair competition. As to the entity DGL, which allegedly sold Plaintiff the
purportedly offending product, Plaintiff was not acting as a consumer, nor is it a competitor of
DGL. And the gravamen of the Complaint is not harm directed at consumers and/or suffered by
consumers; instead, the Complaint focuses on alleged representations made only to LuxClub and
damages allegedly suffered by LuxClub as distributor of products. Plaintiff has not alleged any
conduct undertaken by DGL, let alone any individual Defendant, directed at any consumer, nor
has Plaintiff sufficiently alleged that Defendants engaged in any deceptive act or practice, For
these reasons, Plaintiff's deceptive business practices claim necessarily fails.

VIL Plaintiff?'s Claim For Non-Infringement (Seventh Claim) Fails To State A Claim

Section 2-312(3) of the UCC provides: “unless otherwise agreed a seller who is a merchant
regularly dealing in goods of the kind warrants that the goods shall be free of the rightful claim of
any third person by way of infringement or the like.,..” U.C.C. § 2-312(3). Courts have interpreted
§ 2~312(3) to entitle the buyer of an infringing good to indemnification from the seller for any
claims by a third party for infringement. Johnson Elec. N, Am. Inc. v. Mabuchi Motor Am. Corp.
98 F. Supp. 2d 480, 489 (S.D.N.Y. 2000). To recover damages under § 2-312(3), “the plaintiff-
buyer must show that the seller (1) was a merchant regularly dealing in goods of the kind; (2) the
goods were subject to a rightful infringement claim of any third party upon delivery; (3) the buyer

did not furnish specifications to the seller; and (4) the parties did not form another agreement.”

 

Stampede Presentation Prods., Inc. v. M&A Intern’] Inc., 2019 WL 690680, at *4 (W.D.N.Y. Jan.
20

 
Case 1:18-cv-04741-MKB-ST Document 22-1 Filed 04/18/19 Page 28 of 31 PagelD #: 146

4, 2019), report and recommendation adopted, 2019 WL 688409 (W.D.N.Y. Feb. 19, 2019);
Innovation Ventures, LLC v. Ultimate One Distrib. Corp., 2016 WL 1274011, at *4 (E.D.N.Y.
Mar. 31, 2016) (Same).

The Complaint fails to allege a cause of action under § 2-312(3). Plaintiffhas not pled any
set of facts that would suggest the availability of a non-infringement claim against any individual
Defendant. As to DGL, Plaintiff has not asserted facts to suggest that it regularly dealt in Samsung
merchandise, let alone allegedly inauthentic Samsung merchandise. Moreover, there are no
infringement claims against Plaintiff for which Plaintiff could seek indemnification from any
Defendants. Quite to the contrary, Plaintiff has alleged that Samsung withdrew any complaint it
had filed with Amazon against IncaDove. For the foregoing reasons, Plaintiff's claim under § 2-
312(3) necessarily fails.

VII. Plaintiff?s Warranty Claims (Fourth, Fifth, And Sixth Claims) Fail To State A Claim

In the Fourth and Sixth Claims set forth in the Complaint, Plaintiff purports to allege claims
against all Defendants for breach of implied warranty (unspecified), and breach of implied
warranty of fitness for a particular purpose. To the extent that Plaintiff seeks to plead claims for
breach of the implied warranties of merchantability and fitness for a particular purpose, as
recognized under New York law, such claims should be dismissed.

The warranty of merchantability is implied in every sale of goods, if the seller is a merchant
with respect to goods of that kind, unless the warranty is excluded or otherwise modified. UCC §
2-314. To establish a claim for breach of the implied warranty of merchantability, a plaintiff must
show that the product was not reasonably fit for its intended purpose, an inquiry that focuses on
the expectations for the performance of the product when used in the customary, usual and

reasonably foreseeable manners, and that the defect was a proximate cause of the plaintiff's injury.

 

Wojcik v. Empire Forklift, Inc., 14 A.D.3d 63, 66, 783 N.Y.S.2d 698, 701 (3d Dep’t 2004) (internal
21

 
Case 1:18-cv-04741-MKB-ST Document 22-1 Filed 04/18/19 Page 29 of 31 PagelD #: 147

quotation marks and citation omitted). A warranty of fitness for a particular purpose is separately
implied “[w]here the seller at the time of contracting has reason to know any particular purpose
for which the goods are required and that the buyer is relying on the seller's skill or judgment to
select or furnish suitable goods” UCC § 2-315, Finally, in the absence of privity, a breach of

implied warranty claim must be dismissed as a matter of law. Comsewogue Union Free Sch. Dist.

 

y. Allied-Trent Roofing Sys., Inc., 272 A.D.2d 360, 361, 707 N.Y.S.2d 657, 658 (2d Dep’t 2000);
Gordon v. Ford Motor Co., 239 A.D.2d 156, 156, 657 N.Y.S.2d 43 (1st Dep’t 1997).

First, both implied warranty claims necessarily fail as to the individual defendants. None
are “sellers” under the UCC; moreover, none are alleged to be in contractual privity with Plaintiff,
Second, both implied warranty claims fail as to DGL as well. As to merchantability, Plaintiff does
not allege that the chargers, even if inauthentic, were unfit. Plaintiff (1) alleges that it received a
handful of complaints and negative product reviews; and (ii) suggests that while it has no
information as to the issue, it is conceivable there may be safety issues with inauthentic chargers
(Compl. {| 99, 100-104). That is not enough. As separately discussed, Plaintiff also has not
alleged proximate cause between any alleged unfitness and its claimed damages. Fitness of the
product does not bear on a rights claim made by Samsung that allegedly resulted in the suspension
of IncaDove from Amazon. As to fitness for a particular purpose, Plaintiff does not allege, nor
could it allege, that in making its purchases of electronic devices, it relied on any expertise on the
part of DGL. Plaintiff, by its own claims, was a long-time distributor of electronic consumer
goods. (Compl, 4 20).

Separately, Plaintiff alleges breach of express warranty. In doing so, Plaintiff refers to
unspecific emails, conversations and invoices in its business dealings with DGL. To prove an

express warranty claim, plaintiff must demonstrate the following: (i) the seller made an express

22

 
Case 1:18-cv-04741-MKB-ST Document 22-1 Filed 04/18/19 Page 30 of 31 PagelD #: 148

warranty about the product; (ii) plaintiff relied upon the seller's express warranty (i.e., the warranty
formed part of the basis of the bargain); (iii) the product did not conform to the description in the
express warranty; (iv) the breach of the express warranty caused the plaintiffs injury; and (v)

damages. Schimmenti_v, Ply Gem Industries, Inc., 156 A.D.2d 658, 659, 549 N.Y.S.2d 152, 154

 

(2d Dep't 1989); Horowitz v. Stryker Corp., 613 F. Supp. 2d 271, 286 (E.D.N.Y. 2009). Again,
none of the individual Defendants is, or could be alleged to be, a seller against whom an express
warranty claim can be pled. Additionally, Plaintiff does not identify the express terms of the
warranty, Nor does plaintiff allege causation. Accordingly, the warranty claims should be
dismissed as to not only the individual Defendants but DGL as well.

TX, To The Extent Plaintiff Seeks To Plead A Claim For Breach Of Contract, Such Claim
Is Directed Solely Against DGL And The Individual Defendants Should Be Dismissed

Finally, Plaintiff alleges within the body of the Complaint, but not as a separately pleaded
count, that “Distributor” (i.e. DGL) breached contracts with Plaintiff. (Compl. 94 110-112).
According to Plaintiff, its purchase orders are “valid, enforceable contracts” between LuxClub and
DGL, LuxClub performed under the purchase orders, but DGL breached same by selling
counterfeit product. (Id.). To the extent the foregoing allegation is considered to be a separate
cause of action, the claim is pled against DGL alone. At minimum, the claim must be dismissed
to the extent Plaintiff would allege it against the individual defendants. Moreover, even as to DGL,
the claim should be dismissed to be pursued, if at all, in state court.

CONCLUSION

For the foregoing reasons, Defendants respectfully request that the Court dismiss the
Complaint in its entirety. To the extent that any state law claims have been adequately pleaded,

they should be pursued, if at all, in state court.

23

 
Case 1:18-cv-04741-MKB-ST Document 22-1 Filed 04/18/19 Page 31 of 31 PagelD #: 149

Dated: March 1, 2019 Respectfully submitted,
New York, New York
By: s/ David R. King

David R. King, Esq.
dking@herrick.com
Herrick, Feinstein LLP
2 Park Avenue
New York, New York 10016-2301
Tel. 212.592.5948

 

Attorneys for Defendants DGL Group Ltd.,
Ezra Zaafarani, Mark Nakash, Victor
Sardar and Elie Wahba

24
